         Case 2:17-cr-00063-JCM-NJK Document 65
                                             66 Filed 03/05/21
                                                      03/08/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Josiah O. Ntekume
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00063-JCM-NJK
11
                   Plaintiff,                               STIPULATION TO CONTINUE
12                                                         DEADLINE TO SUPPLEMENT TO
            v.
                                                           MOTION FOR COMPASSIONATE
13
     JOSIAH O. NTEKUME,                                              RELEASE
14                                                                 (First Request)
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Acting United States
17
     Attorney, Christopher Chiou, and Elizabeth O. White, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Josiah O. Ntekume, that the
20
     Supplement to Motion for Compassionate Release deadline currently scheduled on March 5,
21
     2021 be vacated and continued to a date and time convenient to the Court, but no sooner than
22
     twenty-one (21) days. Also, the Government’s Response to the Supplement for Compassionate
23
     Release be due fourteen (14) days after the filing of defendant’s Supplement.
24
            This Stipulation is entered into for the following reasons:
25
26
         Case 2:17-cr-00063-JCM-NJK Document 65
                                             66 Filed 03/05/21
                                                      03/08/21 Page 2 of 3




 1          1.      Defense counsel only recently received Mr. Ntekume’s medical records and
 2   needs time to adequately review them before deciding whether it is appropriate to file a
 3   supplement in this case.
 4          2.      The defendant is in custody and agrees with the need for the continuance.
 5          3.      The parties agree to the continuance.
 6          This is the first request for a continuance of the Compassionate Release Supplement.
 7          DATED this 5th day of March, 2021.
 8
 9    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        United States Attorney
10
11
      By /s/ Paul D. Riddle                          By /s/ Elizabeth O. White
12    PAUL D. RIDDLE                                 ELIZABETH O. WHITE
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:17-cr-00063-JCM-NJK Document 65
                                             66 Filed 03/05/21
                                                      03/08/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00063-JCM-NJK
 4
                    Plaintiff,                         ORDER
 5
            v.
 6
     JOSIAH O. NTEKUME,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Compassionate Release Supplement deadline

11                                                                       March 26, 2021 . or to
     currently scheduled for March 5, 2021, be vacated and continued to ________________;

12   a date convenient to the court.

13          IT IS FURTHER ORDERED that the Government’s Response to the Supplement for

14   Compassionate Release be due fourteen (14) days after the filing of Defendant’s Supplement.

15          DATED this
                  March___8,
                           day of March, 2021.
                             2021.

16
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
